DETAILED ACTION
1. 	This Office Action is in response to the Amendment and Remarks filed in an After Final Action on 5/17/2021. 
Allowable Subject Matter
2. 	Claims 1, 4, 6-20 and 22-27 are allowed. 
3. 	The following is an examiner's statement of reasons for allowance:
	The present claims are allowable over the closest references: Costanzi (US PG Pub 2008/0214715 A1) and Georlette et al. (US PG Pub 2015/0126650 A1).

           Summary of Claim 1: 
A composition comprising: 

an impact modified styrene-containing polymer; wherein the impact modified styrene- containing polymer is selected from the group consisting of acrylonitrile-butadiene-styrene (ABS) and high impact polystyrene (HIPS);

at least one bromine-containing flame retardant; 

at least one metal hypophosphite salt M q+(H2PO2)q, wherein M indicates a metal cation with valence q; 

and at least one anti-dripping agent, 

wherein the total concentration of the bromine-containing flame retardant and the metal hypophosphite is less than 28% by weight based on the sum of all components in the composition, wherein the bromine concentration of the composition is from 9.5 to 15.5% by weight based on the total weight of the composition,

wherein the composition is antimony- free 

and meets UL-94 V-1/1.6 mm or UL-94 V-0/1.6 mm test requirements.

 


However, Costanzi does not teach or fairly suggest the claimed composition comprising, in particular, the impact modified styrene-containing polymer selected from ABS and HIPS. Costanzi does not particularly teach the amounts of bromine containing flame retardant and in preferred embodiments of Costanzi teach away from the claimed range. Furthermore, Applicant demonstrated that the claimed range of the bromine composition maintains the flammability rating of the composition when used in combination with HIPS and ABS impact modified styrene-containing polymers.  

Georlette et al. teach an antimony trioxide-free flame retarded styrenic thermoplastic polymer compositions comprising at least one styrenic thermoplastic polymer, at least one brominated flame retardant, at least one metal phosphonate salt, and at least one dripping agent (claim 1), wherein the brominated flame retardant is present in an amount of from about 5 to about 40 weight percent, the metal phosphonate is present in an amount from about 1 to about 15 weight percent (claim 11), wherein the UL-94 rating is V-1 and V-0 (Table 2), and wherein the preferred embodiments are antimony free (Table 1, 2).  Georlette et al. teach high impact styrene (HIPS) and acrylonitrile, butadiene, styrene polymers (ABS) (Claim 2).  
However, Georlette et al. do not teach or fairly suggest the claimed composition, wherein the composition comprises, in particular, the at least one metal hypophosphite salt. Georlette et al. do not particularly teach the amounts of bromine containing flame retardant and in preferred embodiments of 
	In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
	Any comments considered necessary by applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763